Citation Nr: 0101786	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-23 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.  

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945 and was a prisoner of war (POW) of the German 
government from July 1944 to May 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 rating decision of the RO.  

(The Board has also undertaken to consider the issue of a 
total compensation rating based on individual unemployability 
as reflected on the preceding page.  This matter is addressed 
in the Remand portion of this document.)  



FINDING OF FACT

The veteran's service-connected PTSD is shown to more nearly 
approximate a level of disability consistent with that of 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, thinking or 
mood, and is shown to be manifested by depression, 
nightmares, insomnia, impaired impulse control and diminished 
concentration.  






CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating for 
the service-connected PTSD have been met. 38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.102, 4.1, 4.7, 4.10, 4.126, 4.129, 4.130 including 
Diagnostic Code 9411 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the course of the 
veteran's appeal.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this instance, the Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with either 38 U.S.C.A. § 5107(a) (1999) or the 
Veterans Claims Assistance Act of 2000.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected PTSD is currently rated as 50 
percent disabling under the provisions of 38 C.F.R. § 4.130 
Diagnostic Code 9411 (2000).  Under that diagnostic code, a 
100 percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment 
or abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

The veteran was most recently afforded a VA examination for 
mental disorders in June 1999.  At that time, it was noted 
that the veteran had been unable to work since 1980 when he 
had retired on Social Security Disability.  According to the 
veteran, he was unable to get along with others at work due 
to constant arguing and was asked to retire on disability.  

Subjective complaints included those of frequent and 
recurrent nightmares revolving around his POW and combat 
experience.  Specifically, he continued to dream about 
picking up dead bodies, a duty which he fulfilled during the 
war.  He also noted that the conflict in Kosovo had increased 
the frequency of his nightmares, from which he would wake up 
in a cold sweat.  Sleep duration was noted to be only 3 to 4 
hours per night and was described as being very restless and 
frequently interrupted such that his wife slept in another 
bed.  According to the veteran, it would take him a long time 
to get back to sleep upon awakening and the following day he 
would feel very tired, as if he had been working all night.  

The veteran also reported intrusive and recurrent thoughts 
about his traumatic experiences.  He was noted to avoid 
talking about his experiences, except with other ex-POWs, as 
"[p]eople do not understand."  He also reported flashbacks 
of a few seconds in duration, as well as a startle reaction 
and survivor guilt.  He displayed a significant hypervigilant 
and hyperalert behavior, and noted that when he would visit a 
public place with his wife, he would always sit near the door 
and watch it constantly.  Additional complaints included a 
loss of interest in sports and avoidance of war movies.  

Of utmost concern to the veteran was his irritability and 
outbursts of anger.  He described exploding to the point of 
rage.  He reported getting agitated and arguing with his 
wife, but stated that he also engaged in such behavior with 
everybody, which was why he avoided people.  He also noted 
periods of depression and admitted that he still had problems 
relating to people and, therefore, preferred to be at home.  

The veteran was described as being tense throughout the 
examination.  He was also noted to be apprehensive and 
fearful that something was going to happen at any time.  His 
verbal productivity was increased secondary to a high level 
of anxiety; however, his speech was coherent and relevant.  
No thought disorder was present.  His mood was anxious and 
depressed.  His affect was also anxious and his concentration 
was stated to be diminished.  He appeared absent-minded at 
times, as if he were absorbed in his own thoughts.  Insight 
and judgment were fair.  

The final diagnosis was that of PTSD.  The examiner also 
assigned a Global Assessment of Functioning score of 45.  

Based on a review of the evidence of record, the Board finds 
that the disability picture associated with the veteran's 
service-connected PTSD more nearly approximates the criteria 
for a 70 percent evaluation under Diagnostic Code 9411.  

Specifically, the medical evidence shows that the veteran's 
symptomatology includes deficiencies in most areas such as 
work, family relations, judgment, thinking or mood, and is 
shown to be manifested by depression, nightmares, insomnia, 
impaired impulse control and diminished concentration.

Thus, the Board finds that the preponderance of the evidence 
supports the assignment of a 70 percent rating for the 
service-connected PTSD under the provisions of 38 C.F.R. § 
4.130, including Diagnostic Code 9411.  



ORDER

An increased rating of 70 percent for the service-connected 
PTSD is granted, subject to the regulations controlling the 
disbursement of VA monetary benefits.  





REMAND

In light of the above action granting entitlement to a 70 
percent evaluation for the service-connected PTSD, the Board 
finds that a de novo review by the RO as to whether the 
veteran is entitled to total disability based on individual 
unemployability (TDIU) is required.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

All indicated development should be undertaken in this 
regard.  The Board notes that the examinations currently of 
record do not adequately address the issue of whether the 
veteran is unemployable due to service-connected 
disabilities.  As such, the veteran should be provided new 
examinations.

For the foregoing reasons, the Board finds that additional 
development is required, and the claim is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected PTSD since June 
1999, his heart condition since November 
1996 and for his duodenal ulcer and 
diverticulosis since October 1995.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  The RO should take appropriate steps 
in order to obtain a copy of any decision 
granting the veteran Social Security 
Administration disability benefits, as 
well as the medical evidence on which 
such decision is based.  

3.  The veteran then should be scheduled 
for a VA examination to determine the 
current severity of the service-connected 
PTSD.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  Based on 
his/her review of the case, the examiner 
should provide an opinion as to whether 
the service-connected PTSD prevents the 
veteran from securing and following 
substantially gainful employment or is 
productive of total occupational and 
social impairment.  Complete rationale 
for the opinions expressed should be 
provided.  

4.  The veteran then should be scheduled 
for a VA examination to determine the 
current severity of the service-connected 
heart condition.  All indicated tests 
must be conducted.  The claims file must 
be made available to and reviewed by the 
examiner prior to the requested study.  
Based on his/her review of the case, the 
examiner should provide an opinion as to 
whether the service-connected heart 
condition prevents the veteran from 
securing and following substantially 
gainful employment or is productive of 
total occupational and social impairment.  
Complete rationale for the opinions 
expressed should be provided.  

5.  The veteran then should be scheduled 
for a VA examination to determine the 
current severity of the service-connected 
duodenal ulcer and diverticulosis.  All 
indicated tests must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  Based on his/her review 
of the case, the examiner should provide 
an opinion as to whether the service-
connected duodenal ulcer and/or 
diverticulosis prevents the veteran from 
securing and following substantially 
gainful employment or is productive of 
total occupational and social impairment.  
Complete rationale for the opinions 
expressed should be provided.  

6.  After undertaking the development 
requested hereinabove, the RO should 
adjudicate the issue of entitlement to 
TDIU.  The RO in this regard must review 
the claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



